DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ophir (US 2009/0100857).
Regarding claim 1, Ophir discloses a heat pump (refer to Fig. 4), comprising:
an evaporator (20) for evaporating a working liquid;
a condenser (30) configured for condensing a compressed working vapor;
a compressor motor (refer to the upper section of the heat pump including compressors 40 and 80) with a suction mouth (32) having attached thereto a radial impeller (refer to at least impeller 43) configured to convey an evaporated working vapor evaporated in the evaporator (20) through the suction mouth (32);
a guide space (refer to 46 located in the upper section 4 within de-superheating chamber 45) arranged to guide a working vapor conveyed by the radial impeller into the condenser (refer to 46 and par. 50, wherein the de-superheating chamber houses the second compressor 80, and the first compressor 40 directs the vapor upwards towards the second compressor 80, and the second compressor 80 directs it into the condenser); and
a cooling device (refer to distribution mechanism 47) configured for cooling the guide space with a liquid (refer to Fig. 4 and par. 49, wherein feed line 41a is connected to the de-superheating chamber 45 adapted to supply de-superheated water into said chamber using the cooling device 47; guide space 46 is considered to be located within the chamber 45, and therefore, cooling of an outer surface of the guide space can be achieved) wherein the cooling device (47) is configured to guide the liquid onto an outside of the guide space (refer to Fig. 4), wherein the outside of the guide space is not in contact with the working vapor conveyed by the radial impeller (since said vapor is directed into the condenser), and wherein an inside of the guide space is in contact with the working vapor conveyed by the radial impeller.

Regarding claim 2, Ophir meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ophir discloses wherein the outside of the guide space comprises a lower outside and an upper outside (refer to Fig. 4 below), and wherein the cooling device (47) is configured to guide the liquid onto the upper outside of the guide space.


    PNG
    media_image1.png
    370
    529
    media_image1.png
    Greyscale


Regarding claim 3, Ophir meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ophir discloses wherein an outside of the suction mouth (32) and a lower outside of the guide space (refer to annotated Fig. 4 above) are connected to each other in a vapor-sealed manner (refer to Fig. 1, wherein they are necessarily connected to each other in a vapor-sealed manner in order to guide the vapor within), wherein the cooling device (47) is configured to guide the liquid in a flow sequentially on the lower outside of the guide space (since the cooling device is above the guide space) and then on the outside of the suction mouth for cooling the suction mouth (refer to Fig. 4). 

Regarding claim 4, Ophir meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ophir discloses wherein the liquid for cooling is the working liquid of the heat pump (refer to Figs. 1-4, wherein said liquid for cooling is the working liquid that passes through the liquefier of the heat pump).

Regarding claim 5, Ophir meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ophir discloses wherein, during operation of the heat pump, a pressure in the condenser (30) is essentially the same as a pressure present at an outside of the suction mouth (refer to par. 37, lines 1-8, wherein prior to operation of the heat pump, the air within the casing of the heat pump is removed through the vacuum means 39, and the pressure within the casing is lowered to near vacuum, therefore, a pressure in the condenser is essentially the same as a pressure present at the outside of the suction mouth).

Regarding claim 10, Ophir meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ophir discloses the heat pump configured to convey a flow of the evaporated working vapor through the suction mouth (portion 32a of the suction mouth) upwards in a direction perpendicular to the operation of the heat pump, and wherein the guide space (46, and also refer to 44 as can be seen from Fig. 1) is configured to deflect a flow of the vapor conveyed by the radial impeller from a horizontal flow at the end of the radial impeller (refer to Fig. 4) into a flow directed downward into the condenser (condenser 30 located below the radial impeller).

Regarding claim 22, Ophir discloses a method for pumping heat with an evaporator (20) configured for evaporating a working liquid; a condenser (30) configured for condensing a compressed working vapor; a compressor motor (40, 80) with a suction mouth (32) having attached thereto a radial impeller (refer to at least impeller 43) to convey an evaporated working vapor evaporated in the evaporator (20) through the suction mouth (32); and a guide space (refer to 46) arranged to guide a working vapor conveyed by the radial impeller into the condenser (30), comprising:
cooling the guide space with a liquid (provided by distribution mechanism 47), wherein the cooling comprises guiding liquid onto an outside of the guide space (said mechanism provided above the guide space), wherein the outside of the guide space is not in contact with the working vapor conveyed by the radial impeller (since it is directly guided into the condenser 30) and wherein an inside of the guide space is in contact with the working vapor conveyed by the radial impeller (and suction mouth 32).

Regarding claim 23, Ophir discloses a method for manufacturing a heat pump with an evaporator (20) configured for evaporating a working liquid; a condenser (30) configured for condensing a compressed working vapor; a compressor motor (40, 80) with a suction mouth (32) having attached thereto a radial impeller (refer to at least impeller 43) to convey an evaporated working vapor evaporated in the evaporator (20) through the suction mouth (32); and a guide space (refer to 46) arranged to guide a working vapor conveyed by the radial impeller into the condenser (30), comprising:
attaching a cooling device (distribution mechanism 47) configured for cooling the guide space with a liquid (provided within chamber 45), wherein the cooling device is arranged to guide the liquid onto an outside of the guide space (since said mechanism provided above the guide space as can be seen from Fig. 4), wherein the outside of the guide space is not in contact with the working vapor conveyed by the radial impeller (since it is directly guided into the condenser 30) and wherein an inside of the guide space (46) is in contact with the working vapor conveyed by the radial impeller (and suction mouth 32). 

Allowable Subject Matter
Claims 6-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pp. 10-14, filed on08/08/2022, with respect to claims 1-12 and 22-23 have been fully considered and are persuasive. The rejection of claims 1-12 and 22-23 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly amended claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763